NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or teach an abrasive article comprising: a substrate comprising a web of lofty nonwoven fibers; a first polymeric binder (“make”) composition disposed on the nonwoven fibers; and a blend of abrasive particles disposed on the polymeric binder, wherein the fibers have an average fiber diameter (Fdia), wherein the blend comprises a plurality of first abrasive particles (“primary particles’) having an average particle size (P1D50) that is equal to or larger than the average fiber diameter, and wherein the blend comprises a plurality of second abrasive particles (“reinforcing particles”) having an average particle size (P2D50) that is smaller than the average fiber diameter, wherein the abrasive particle blend comprises 60 to 85 wt% of the primary abrasive particle; and 15 to 40 wt% of the reinforcing abrasive particle.
In addition, the prior art do not disclose or teach a method of making an abrasive article comprising: forming a web of lofty nonwoven fibers; disposing a first polymeric binder precursor on the web; disposing a blend of primary abrasive particles and reinforcing abrasive particles onto the first binder precursor occurs; disposing a second polymeric binder precursor onto the blend of abrasive particles and the first binder precursor; and curing the binder precursors to form the abrasive article, wherein the fibers have an average fiber diameter (Fdia), wherein the blend comprises a plurality of first abrasive particles (“primary particles”) having an average particle size (P1D50) that is equal to or larger than the average fiber diameter, and wherein the blend comprises a plurality of second abrasive particles (“reinforcing particles”) having an average particle size (P2D50) that is smaller than the average fiber diameter, wherein the abrasive particle blend comprises 60 to 85 wt% of the primary abrasive particle; and 15 to 40 wt% of the reinforcing abrasive particle.
Applicant’s amendment to independent claims 1 and 19 by incorporating the recitation of dependent claim 11 has overcome the rejection as presented in the previous Office Action. Further search has not resulted in any new references rendering or anticipating any of claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731